DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephan et al. (US 20110176326 A1) hereinafter Stephan.
Regarding claim 1 Stephan (Figures 1-42) teaches ([0084]-[0230]) a fabric (optical fabric sheet that includes a fabric sheet containing fiber optic rods interwoven with fabric threads; abstract), comprising: 
a flexible fiber optic array (optical fibers, 22) extending within a body of the fabric (textile or fabric product, 21) (Figure 2; [0085]); and 
a light source (light generating source, 412) affixed to the fabric (optical fabric sheet, 428) and arranged to direct electromagnetic radiation into the flexible fiber optic array (optical fibers, 22 or fiber optic rods, 430), said light source (light generating source, 412) being a light emitting diode (LED) (light emitting diode (LED), 412) that emits ultraviolet C (UV-C) light (LED's, 54 having any suitable  wavelength or color, as well as in visible, infrared, or ultraviolet wavelengths (UV-C at a wavelength of 256 nm); Figures 21, 34, 38-41; [0139], [0173], [0174], [0175], [198], claim 36);
said flexible fiber optic array (optical fibers, 22 or fiber optic rods, 430) including at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) that are configured to transmit the UV-C light (UV-C at a wavelength of 256 nm; [0175]) and to emit the UV-C light (UV-C at a wavelength of 256 nm) from a longitudinally- extending side of the at least one fiber optic cable along a length thereof remote from ends of said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) to sanitize an object adjacent to, covered by, or surrounded by the fabric ([0086], [0087], [0175], [0198], claim 36).  
Regarding claim 3, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) includes a length in which UV-C light (UV-C at a wavelength of 256 nm; [0175]) is transmitted and not emitted, and a length in which the UV-C light (UV-C at a wavelength of 256 nm; [0175]) is emitted from said longitudinally extending side ([0086], [0087], [0197]).  
Regarding claim 4, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) includes a length in which the UV-C light (UV-C at a wavelength of 256 nm; [0175]) is received into said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) from said light source (light generating source, 412) via a longitudinally extending side of said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) (Figures 34 and 42; [0004], [0143], [0213].  
Regarding claim 5, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) includes a bundle of fiber optic cables (Figure 1G; bundled ends 46 of the optical fibers 22) of which individual fiber optic cables (optical fibers, 22 or fiber optic rods, 430) of said bundle (Figure 1G; bundled ends 46 of the optical fibers 22) are spread out into the fabric and from which the UV-C light (UV-C at a wavelength of 256 nm; [0175]) is emitted from longitudinally extending sides thereof from a face of the fabric (Figures 1, 34; [0092]-[0099], ([0086], [0087], [0197]).  
Regarding claim 6, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) includes multiple fiber optic cables (a plurality of individual fiber optic rods or filaments, 430) extending in a lattice configuration (Figure 2; optical fibers, 22 are interwoven with the fabric threads in the fabric product, 21) within the fabric ([0085], [0177]).  
Regarding claim 7, Stephan teaches the fabric according to claim 1, wherein the fabric is comprised of the flexible fiber optic array  (optical fibers, 22 or fiber optic rods, 430) and at least one other material (Figure 2; optical fibers, 22 are interwoven with the fabric threads in the fabric product, 21; [0020], [0085], [0097], [0216]).  
Regarding claim 8, Stephan teaches the fabric according to claim 1, wherein the at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) is woven with at least one other material to form the fabric (Figure 2; optical fibers, 22 are interwoven with the fabric threads in the fabric product, 21; [0020], [0085], [0097], [0216]).  
Regarding claim 10, Stephan teaches the fabric according to claim 1, wherein said light source (light generating source, 412)  is arranged to emit UV-C light (UV-C at a wavelength of 256 nm; [175]) into an end of said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) (Figures 21, 34 38,-41; [0139], [0173], [0174], [0175], [198]; claim 36).  
Regarding claim 11, Stephan teaches the fabric according to claim 1, wherein said light source (light generating source, 412) is arranged to emit UV-C light (UV-C at a wavelength of 256 nm) into a longitudinally-extending side (Figures 1A and 3; applied abrasions  or roughened surface area along the length of the optical fiber, 22) of said at least one fiber optic cable remote from an end of said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) (Figures 21, 34, 38, 41; [0086], [0087], [0139], [0173], [0174], [0175], [198]; claim 36).  
Regarding claim 12, Stephan teaches the fabric according to claim 1, further comprising a header (Figure 1G; the header includes bundled ends 46 of the optical fibers 22; [0099], [0167]) for transmitting UV-C light from the light source (laser diode, 426) to said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) (Figure 34).  
Regarding claim 13, Stephan teaches the fabric according to claim 12, wherein said header is a fiber optic cable of greater diameter than that of said at least one fiber optic cable of said flexible fiber optic array (Figure 1G; the header includes bundled ends 46 of the optical fibers, 22 that form a cable having a larger diameter than the individual fibers, 22; [0099], [0167]).
Regarding claim 18, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) emits UV-C light (UV-C at a wavelength of 256 nm; [175]) uniformly across an entire face of the fabric (uniform dispersion of light over the entire area of the fabric (application pad, 428) by using optical fibers, 22 having roughened area that extent along its entire length, Figure 34; [0173], [0175], [0182], [0086], [0087], [0197]).  
Regarding claim 19, Stephan teaches the fabric according to claim 1, wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430)  emits UV-C (UV-C at a wavelength of 256 nm) uniformly across a predetermined part of the face of the fabric (application pad, 428 in which the interwoven optical fibers, 22 is made to have light emitting scratches/modifications only at desired locations) (Figure 34; [0173], [0175], [0182], [0086], [0087], [0197]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Stephan et al. (US 20110176326 A1) hereinafter Stephan in view of Park et al. (KR 101442155 B1) hereinafter Park.
Regarding claim 14, Stephan teaches the fabric according to claim 12, wherein the light source is configured to emit the UV-C light (UV-C at a wavelength of 256 nm; [175]) into said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) (Figure 34), but does not specifically disclose that wherein said header is plate-shaped having a face and an edge and light is emitted into said face of said header and said edge of said header is configured to transmit the light into said at least one fiber optic cable.
However, Park (Figures 12-14) teaches a planar lightguide based unit,118 (header) that couples light incident on its front surface, 119 (face) from a source, 117 to an optical path/device, 55 through its exit surface, 120 (edge).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephan to incorporate the teachings of Park and provide the fabric, wherein said header is plate-shaped having a face and an edge, wherein the light source is configured to emit the UV-C light into said face of said header and said edge of said header is configured to transmit the UV-C light into said at least one fiber optic cable, for the purpose of obtaining a compact device by suitably positioning the light source at a side.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Stephan et al. (US 20110176326 A1) hereinafter Stephan in view of Daniel et al.  (US 4234907 A) hereinafter Daniel.
Regarding claim 20, Stephan teaches the fabric according to claim 1, wherein the fabric is flexible and has opposite front and rear faces (Figures 2 and 3; [0085], [0185]), wherein said at least one fiber optic cable (optical fibers, 22 or fiber optic rods, 430) extends on portions of both the front and rear faces of the fabric (Figure 3), and wherein said at least one fiber optic cable emits UV-C light (UV-C at a wavelength of 256 nm; [175]) uniformly  (uniform dispersion of light over the entire area of the fabric (application pad, 428) by using optical fibers, 22 having roughened area that extent along its entire length, Figure 34; [0173], [0175], [0182], [0086], [0087], [0197]), but does not specifically disclose that the emission is from the front face of the fabric and not from the rear face of the fabric.
However, Daniel (Figures 1-3) teaches (Col.7 lines 60-64) a light emitting fabric wherein the interwoven optical fibers could be selectively notched to emit light either or both of its surfaces.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stephan to incorporate the teachings of Daniel and provide the fabric, wherein the emission is from the front face of the fabric and not from the rear face of the fabric, for the purpose of providing selective intensified uniform illumination (Daniel, Summary of the invention).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danielescu et al. (US 20210369883 A1) teaches a self-cleaning device.
Yamada et al. (US 20180340684 A1) teaches a light emitting decoration.
Yamada et al. (US 20170261670 A1) teaches an illumination apparatus.
Gordon et al. (US 20090304553 A1) teaches a sanitization system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 2874                                                                                                                                                                                                        08/27/2022



/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874